Citation Nr: 0418036	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  98-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for disability of the 
neck. 
 
2.  Entitlement to service connection for disability of the 
right leg. 
 
3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 until 
October 1963.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the VA Regional Office (RO) in San Juan, Puerto 
Rico.  In August 2000 the Board reopened claims for service 
connection for disabilities involving the right leg, and neck 
and remanded these issue with the issue of service connection 
for headaches to the RO.  The case has been returned and is 
now before the Board for further appellate consideration.

This issue of service connection for headaches will be 
discussed in the Remand section of this decision.


FINDINGS OF FACT

1.  A neck disability is not of service origin.

2.  A right leg disability is not of service origin.


CONCLUSIONS OF LAW

1.  A disability of the neck was not incurred in or 
aggravated by service nor may arthritis of the cervical spine 
be presumed to have been incurred in service..  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  A disability of the right leg was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he injured his right leg and neck 
while stationed in Thailand in 1962 which resulted in chronic 
disability of those areas for which service connection should 
be granted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29, 2001 at 66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  As evidenced by the May 1998 
statement of the case, and the October 2003 supplemental 
statement of the case, the appellant has been furnished the 
pertinent laws and regulations governing the claims, and has 
been informed as to what the evidence must show in order to 
establish these claims.  He was also informed of what 
evidence the VA would obtain in a letter to him dated in 
March 2003.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran and he has been 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case.  He has been given 
ample opportunity to submit and/or identify such evidence.  
During a hearing at the RO in October 1998, the appellant's 
spouse stated that the veteran received treatment for his 
disabilities following service separation through the State 
Insurance Fund.  The hearing officer asked her to submit 
these treatment records in 60 days and if she needed more 
time to inform the VA.  No such records were submited.  
TheBoard finds that all available pertinent evidence has been 
obtained.  

The Board notes that the veteran's March 2003 VCAA letter was 
mailed to the appellant subsequent to the appealed rating 
decision in violation of the holding in the Pelegrini case 
and the veteran was not specifically informed to submit any 
evidence in his possession pertinent to his claim as required 
by 38 C.F.R. § 3.159(b)(1).  The Board, however, finds that 
in the instant case the appellant has not been prejudiced by 
these defects.  In this regard, the Board notes the appellant 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.§ 3.303(a) 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 303(b) (2003). 

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if it becomes manifest to a 
compensable degree within one year of discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The lay statements and testimony describing the symptoms of 
disability and injury are considered competent evidence.  
However, where the determinant issue involves a question of 
medical diagnosis or medical causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). The evidence does not reflect that the 
appellant currently possesses the required specialized 
medical training and knowledge, nor is it contended 
otherwise.

Service Connection for Disability of the Neck

The veteran's service medical records reflect no complaint or 
finding relative to the neck.  The veteran was seen at the 
dispensary in December 1962 for a laceration of the right 
eyebrow.  The cervical spine was clinically evaluated as 
normal upon service discharge examination in August 1963.  At 
that time, the examiner reported that other than several 
infections, there was nothing else in the personal medical 
history of clinical significance.  The October 1967 
quadrennial examination showed no pertinent complaints or 
findings.  

The veteran underwent VA examination in June 1973 for 
complaints not pertinent to this appeal whereupon the neck 
was evaluated as normal.  Treatment records dated in November 
and December 1985 from Hospital Damas show that he reported a 
history of old trauma to the neck in 1964.  A treatment 
record dated in December 1985 indicated that X-rays taken in 
November 1985 showed mild degenerative spondylitic changes of 
C6.  VA outpatient clinic notes dated between 1986 and 1992 
show that the veteran was treated for various disorders.  
When hospitalized at a VA hospital in February 1992, the 
discharge summary diagnoses included scars on head, face and 
neck.  In a private medical report dated in October 1992, the 
veteran gave a history of sustaining a head injury which 
required hospitalization during service.  Subsequently the 
veteran has continued to receive treatment at a VA facility 
for various disorders.

In August 1992 the veteran was awarded disability benefits by 
the Social Security Administration.  The primary diagnosis 
was affective disorder with psychotic features.  There was no 
secondary diagnosis.

The veteran's spouse testified at hearing at the RO in 
October 1998.  She said that she had known him since before 
he entered service.  She presented testimony to the effect 
that his claimed neck disorder was caused by a head injury in 
Thailand as the result of being struck in the head by a piece 
of wood.  She added that the veteran was provided treatment 
for neck problems following service separation through the 
State Insurance Fund.  

Analysis

As noted previously, the service medical records reflect no 
signs or indications that the veteran was treated for injury 
to the neck in service.  The first post service indication of 
any complaint or condition affecting the neck was in November 
1985 when private X-rays disclosed findings of mild 
degenerative spondylitic changes of C6.  This is more than 20 
years after the veteran's discharge from active duty.  
Additionally, there is no competent medical evidence of 
record, which relates the veteran's neck disability to 
service.  Accordingly, service connection is not warranted.  
The evidence is not in equipoise as to warrant application of 
the benefit of the doubt doctrine in this instance.  
38 C.F.R. § 3.102 (2003).   

Service Connection for a Right Leg Disorder

The veteran's service medical records reflect no complaint or 
finding relative to the right leg.  The lower extremities 
were evaluated as normal on the August 1963 separation 
examination.  The October 1967 quadrennial examination showed 
no pertinent complaints or findings.

VA examination conducted in June 1973 showed a scar on the 
inner aspect of the left knee.  The veteran was reported to 
have stated that this was incurred as the result of a fall in 
service.  Clinic reports from Hospital de Damas dated between 
February and March 1976 note that the appellant complained of 
right thigh pain "since a long time ago" due to old 
fracture from unspecified duties.  It was noted that the pain 
had recently increased due to a traumatic fall.  An X-ray 
report dated in July 1976 from a satellite clinic of Hospital 
Damas showed no bone or joint pathology of the right thigh 
and knee.  VA and private medical records covering treatment 
from 1986 to 2001 show no pertinent complaints or findings 
regarding the right leg.  

A hearing was held at the RO in October 1998.  The veteran 
did not provide testimony.  The veteran's wife testified that 
the disabilities incurred in service at the same time as the 
reported head injury.  She related that since his return from 
the military, she had bathed his leg in hot water and also 
had massaged the leg.  

Analysis

In this instance, the service medical records also contain no 
evidence that the veteran was treated for injury or complaint 
relating to the right leg in service.  He did not refer to 
right leg injury or complaint on VA examination in 1973.  
There is no clinical evidence of any condition affecting the 
right lower extremity until 1976 when private clinical 
records note that he complained of right thigh pain of long 
duration.  The Board observes, however, that no pathology of 
the right thigh or leg disorder was found at that time and x-
rays showed no abnormality.  Regardless, this is more than 12 
years after service.  There is no medical evidence of record 
which relates any right leg condition to service.  
Consequently, service connection for a right leg disorder is 
not warranted.  The evidence is not in equipoise as to 
warrant application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102 (2003).


ORDER

Service connection for disability of the neck is denied.

Service connection for disability of the right leg is denied.


REMAND

A review of the service medical records reflect that the 
veteran was seen for headaches both before and after 
sustaining a laceration to the right eye in December 1962.  A 
VA examination in June 1973 showed complaints of headaches, 
which he related to injury in service.  In view of these 
facts the Board is of the opinion that a VA examination 
should be conducted 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 
(2002) and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The RO should request copies of the 
veteran's medical records covering the 
period from June 1998 through November 
2002 and from November 2003 to the 
present from the VA medical facility at 
Ponce, Puerto Rico.

3.  The veteran should be afforded a VA 
examination by a neurologist to 
determine the nature, severity, and 
etiology of the reported headaches.  
The claims file must be made available 
to the examiner in conjunction with the 
examination.  All appropriate tests, 
studies and consultations deemed 
necessary should be accomplished.  It 
is requested that the examiner obtain a 
detailed clinical history.
Following the examination the examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran now has chronic 
headaches related to in service, to 
include the laceration to the right 
eyebrow.  The examiner should set forth 
a rationale for the opinion expressed 
and conclusions reached, in a printed 
(typewritten) report.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2





